DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the amendment filed 2/9/2021.  Claims 1-4, 7, 9 and 14-16 are pending and are under examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 2006/0290390) in view of LeBrun et al. (USP 8,773,345), Sun (US 2016/0155422), Qi et al. (USP 9,734,918), Matsui et al. (US2015/0116194) and Han et al. (2014/0091997).

Regarding claims 1-3, Jang et al.’s figure 7 shows a shift register comprising a pull up control sub circuit (T1), a signal input terminal (SP), a pull up node (Q1); a pull up sub circuit comprising a driving transistor (T13), a storage capacitor (the parasitic capacitor 

Jang et al.’s figure 7 does not show: (1) a shutdown auxiliary sub circuit connected between the pull up node and a discharge voltage terminal or the clock signal terminal; wherein the shutdown auxiliary comprises a discharge transistor, and a width to length ratio of the discharge transistor is smaller than a width to length ratio of the second transistor; (2) a first reset sub circuit comprises a second transistor having a gate electrode connected to a general reset signal terminal; (3) the second reset sub circuit further comprises a seventeenth transistor having a gate electrode connected to a second sub reset terminal; (4) the pull up sub circuit further includes a thirteenth transistor and a second output signal terminal; (5) the first pull down sub circuit further includes a fourteenth transistor and the second pull down sub circuit further includes a fifteenth transistor as called for in claims 1-3.

Regarding the difference as noted in item (1), LeBrun et al.’s figures 5-6 shows a shift register circuit including shutdown auxiliary sub circuit connected between the pull up node and a discharge voltage terminal or the clock signal terminal.  The shutdown 
Regarding the width to length ratio of the discharge transistor (T5; LeBrun’s figure 5) is smaller than a width to length ratio of the second transistor, LeBrun et al. reference does not specify the width to length ratio of LeBrun’s transistor T5 to be less than the width to length ratio of Sun’s transistor T4 as called for in claim 1.  However, LeBrun suggests the size of the transistor T5 is predetermined so that it does not influence the charging of the pull up node.  That is, a large size of Lebrun’s transistor T5 would limit the voltage of the pull up (Pn) significantly, thus, causing a malfunction for the transistor T3.  On the other hand, one skilled in the art would also have been readily recognized that Sun’s second transistor T4 needs to be large so that it provides a quick reset for the pull up node prior to the circuit operation.  Thus, it would have been obvious to person skilled in the art at the time the invention was made to have Sun’s second transistor’s T4 (W/L) larger than Lebrun’s transistor T5 (W/L) for the purpose of optimizing the limit on the voltage level of the pull up node and the speed of resetting the circuit.



Regarding the difference as noted in item (3), Jang et al.’s figure 7 shows a second reset sub circuit comprises a sixteenth transistor (T4) having gate electrode connected to a first sub reset signal terminal but does not shows a seventeenth transistor as called for in claim 1.  Qi et al.’s figure 4 shows a shift register with a reset circuit comprising two transistors (T3 and T4) used for resetting both the pull up node (PU) and the output terminal (OUTPUT) in response to a reset signal (RESETIN).  This is to ensure that the circuit is adequately reset in order to prevent floating at the output terminal, thus, to avoid erroneous operation.  Therefore, it would have been obvious to person skilled in the art at the time the invention was made to include Qi et al.’s additional reset transistor (T3) in Jang et al.’s circuit arrangement for the purpose of prevent erroneous operation as taught by Qi et al. reference.

Regarding the differences noted in items (4) and (5), Jang et al.’s figure 7 does not show a thirteenth transistor connected to the pull up node, a fourteenth transistor and a fifteenth 
Han et al.’s figure 5 shows a shift register circuit provides two output signals (Vout_n and Carry) that are identical.  The first output signal is generated by the first output signal circuit (T6, T7_0 and T7_E).  The additional second signal output (Carry) which is generated by the second signal output circuit (T6N, T7N_0 and T7N_E), is used to drive the adjacent stages.  The inclusion of the duplicate second signal output circuit is to relieve the loading effect on the first signal output terminal (Vout_n), thus, to increase the resolution of the display device (see Matsui et al.’s paragraph 0004).  Therefore, it would have been obvious to person skilled in the art at the time the invention was made to include a duplicate second signal output circuit (Han et al.’s transistors T6N, T7N_O and T7N_E) in Jang et al.’s figure  7 for the purpose of providing a second output signal in order to relieve a loading effect on the first signal output, thus to increase the resolution of the display device as being taught by Tobita and Matsui et al. references.

Thus, the recited thirteenth, fourteenth transistor, and the fifteenth transistor are seen by Han et al.’s transistors T6N, T7N_O and T7N_E, respectively. 





Regarding claim 9, Jang et al.’s figure 7 shows a second pull down control circuit comprising a second voltage terminal (VDD2), a first pull down node (QBE), a first voltage terminal (Vss), an eighth transistor (T6), a ninth transistor (T8) and a tenth transistor (T10).

Regarding claims 14-15, the combination of Jang et al., LeBrun et al., Sun, Qi et al. and Matsui et al. reference shows a shift register circuit which is capable of being connected in series to form a gate driving circuit that is used in a display panel; wherein the second signal output terminal (OUT; Matsui et al. reference) is used to drive adjacent stages .

Regarding claim 16, the recited method steps therein are seen to be present in the combination of Jang et al., LeBrun et al., Sun,  Qi et al., Matsui et al. and Han et al. references.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 2006/0290390) in view of LeBrun et al. (USP 8,773,345), Sun (US 2016/0155422) and Qi et al. .
Regarding claim 4, the combination of Jang et al., LeBrun et al., Sun, Qi et al., Matsui et al., and Han et al. references shows a shift register comprising all the aspects of the present invention as noted above and further shows the first transistor (T1) having a first electrode connected to VDD instead of connected to its gate electrode as called for in claim 4.
Tobita’s figure 7 and figure 19 shows a shift register circuit having the first transistor (Q3) which can be configured in either way without altering the circuit operation.  Therefore, it would have been obvious to person skilled in the art at the time the invention was made to have Jang et al.’s first transistor first electrode connected to its gate electrode as being taught by Tobita reference.


Regarding claims 14-15, the combination of Jang et al., LeBrun et al., Sun, Qi et al. and Matsui et al. reference shows a shift register circuit which is capable of being connected in series to form a gate driving circuit that is used in a display panel; wherein the second signal output terminal (OUT; Matsui et al. reference) is used to drive adjacent stages.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744.  The examiner can normally be reached on Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






4/16/2021
/TUAN T LAM/Primary Examiner, Art Unit 2842